Title: [March 1785]
From: Adams, John
To: 



      1785. March 19. Saturday.
      
      
       Saturday. Met Mr. Franklin and Mr. Jefferson at Passy, read the Letter from Mr. Carmichael at Madrid, with the Letters from C. de Florida Blanca, the Letters from Morocco to Mr. Harrison at Cadiz, and the Letters from Morocco to Dr. F. concerning the Vessell of Mr. Fitzsimmons of Philadelphia, taken by a Morrocco Frigate.
       
       I asked for Books and Collections of Treaties. They were brought. I looked for and read the Treaty between Louis 14. and Algiers, and the Treaties between Holland and Algiers, and found a Multitude of Treaties between Algiers and Morrocco and the Christian States as France, Holland, England, &c. with the Passes, in the Corps Diplomatique.
       We came to no Resolution, but that I should go, Tomorrow to Versailles and ask the Advice of the Comte de Vergennes.—Dr. F. being confined by his Stone, could not go, and Mr. Jefferson, being worse with his Disorder cannot go. I was for writing a Letter to the C. —but my Colleagues were not.—F. and J. are confident that England has no right to appoint a Consul, without a Treaty or Convention for that Purpose. I think, they have a Right by the Law of Nations.
      
      
       
        
   
   This and the following entry mark the beginning of prolonged efforts by the Commissioners to reach an accord, on behalf of the United States, with several of the piratical Barbary States in order to protect American shipping in the Mediterranean. The efforts were prompted by seizures of American vessels reported in the letters mentioned in the first paragraph of the present entry; extracts from these were handed by JA to Vergennes next day, and copies were forwarded by the Commissioners to Jay in their Fifth Report, 13 April 1785 (PCC, No. 86); a list of them, with their dates and locations, is given in a note on JA’s report to his colleagues on his interview with Vergennes, 20 March (Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 8:46–48, q.v.). For a connected narrative of early American negotiations with the Barbary Powers, see Ray W. Irwin, The Diplomatic Relations of the United States with the Barbary Powers, 1776–1816, Chapel Hill, 1931, chs. 2–3. The correspondence and other documents are printed under their dates in Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., vols. 7–10.


       
       
        
   
   This doubtless alludes to the appointment in February of John Temple as British consul general in the United States; see JA to James Warren, 26 April 1785 (LbC, Adams Papers; Warren-Adams LettersWarren-Adams Letters: Being Chiefly a Correspondence among John Adams, Samuel Adams, and James Warren (Massachusetts Historical Society, Collections, vols. 72–73), Boston, 1917–1925; 2 vols., 2:250–261). Though the sentiments of Congress were divided on whether or not to recognize Temple, a vote of that body did so on 2 Dec. 1785 (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 29:897–898).


       
      
      

      Auteuil Near Paris March 20. 1785.
      
      
       Sunday. Went early to Versailles, and found the C. De V.—communicated to him my Errand and Papers. He read those in Italian, Spanish and French, and Mr. Charmichaels Letter in English. I asked him, whether the French Treaty with Algiers, was renewed? He said it was upon the Point of expiring, but he could not tell me whether it was renewed as it was not in his Department but in that of the M. de Castries. I asked him if he would be so good as to inform me, what Presents were sent annually to the several Barbary Powers, by the King, in what they consisted, and to what they amounted? He said He did not know, but if We would make an Office of it, he would communicate it to the Minister of Marine, and obtain for Us all the Information he could. I told him, I had obtained Information, authen­tically from Holland, from Mr. Bisdom and Mr. Van der Hope. I asked him if he would be so good as to convey a Letter from Us to the Emperor of Morocco, by means of the French Consull. He said that I might depend upon it whenever We made an Office, it should be punctually attended to. But he said that Cadiz would be the best Place from whence to send Presents. That the Emperor of Morocco was the most interested Man in the World and the most greedy of Money.
       He asked if We had written to Congress and obtained their Instructions. I told him We had received Full Powers to treat with Morocco, Algiers, Tunis, Tripoli and all the Rest and had written for Instructions upon the Article of Money and Presents. He said that there was a frequent Communication between Marseilles and the Coast of Barbary, but that as these Things were not in his Department, We must state our Desires in Writing, which I agreed to do. I asked him if he thought it adviseable for Us to send any one to Morrocco. He said yes, but as We could neither go nor were authorized to substitute, We should write to the Emperor untill Congress could send a Consull. I asked what he thought of our leaving it by our Letter in the Option of the Emperor, to send a Minister here to treat with Us, or to wait untill We could write to Congress and recommend to them to send him a Consull. He said by no means, for the Expence of receiving his Minister here would be much greater, for We must maintain him and pay all his Expences. He said that the King of France never sent them any naval Stores. He sent them Glaces and other Things of rich Value, but never any military stores.
      
      
       
        
   
   JA’s views on American policy toward the piratical states of Barbary are embodied in a letter to John Jay, 15 Dec. 1784 (LbC, Adams Papers; Dipl. Corr. Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 1783–1789, 1:470–472). On 22 Dec. he had addressed a letter to Dumas at The Hague asking the latter to inquire what tribute in the form of gifts was paid by the Dutch Republic to the Barbary Powers for the protection of its commerce (LbC, Adams Papers). Dumas’ answer, 25 Feb. 1785, enclosed a copy of the written information obtained from J. C. van der Hoop, “Conseiller Fiscal du College de l’Amirauté d’Amsterdam,” and D. R. W. Bisdom, “Conseiller Fiscal de l’Amirauté de la Meuse” (Adams Papers; text of questions and answers printed in a note on the American Commissioners’ Fourth Report, 18 March, Jefferson, Papers, ed. BoydThe Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– ., 8:38).


       
       
        
   
   Thus in MS, but JA’s report to Franklin and Jefferson on this interview has “glasses,” i.e., doubtless, looking-glasses (20 March, LbC, Adams Papers, in JQA’s hand; printed in same,The Papers of Thomas Jefferson, ed. Julian P. Boyd and others, Princeton, 1950– . p. 46–47).


       
      
     